                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                        CIVIL ACTION NO.: 7:19-CV-00064-BO

 U.S. EQUAL EMPLOYMENT                            )
 OPPORTUNITY COMMISSION,                          )
                                                  )
                Plaintiff,                        )
                                                  )              CONSENT DECREE
        v.                                        )
                                                  )
 COTTLE STRAWBERRY NURSERY,                       )
 INC.,                                            )
                                                  )
                Defendant.                        )


       The Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. Section 2000e-5(f)(1) and (3) (“Title VII”), and Section 102 of the Civil

Rights Act of 1991, 42 U.S.C. § 1981a. The Commission’s complaint alleged that the Defendant

Cottle Strawberry Nursery, Inc. (“Defendant”) discriminated against Helen Perez in violation of

Title VII when it failed to accommodate her sincerely held religious beliefs and discharged her

because of her religion, Seventh-day Adventist.

       The Commission and Defendant hereby stipulate to the jurisdiction of the Court over the

parties and agree that the subject matter of this action is properly before the Court.

       The parties have advised this Court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation.

       It is therefore the finding of this Court, made on the pleadings and the record as a whole,

that: (1) the Court has jurisdiction over the parties and the subject matter of this action; (2) the

purpose and provisions of Title VII will be promoted and effectuated by the entry of the Consent




        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 1 of 10
Decree; and (3) this Decree resolves all matters in controversy between the parties as provided in

paragraphs 1 through 18 below.

       It is therefore ORDERED, ADJUDGED AND DECREED as follows:

       1.      Defendant shall not discriminate against any person on the basis of religion or any

other protected category within the meaning of Title VII, including by failing to provide a

reasonable accommodation for an individual’s sincerely held religious beliefs.

       2.      Defendant shall not discriminate or retaliate against any person because of his or

her opposition to any practice made unlawful under Title VII or because of the filing of a charge,

the giving of testimony or assistance, or the participation in any investigation, proceeding or

hearing under Title VII.

       3.      Defendant shall pay Helen Perez the total sum of Twelve Thousand Five Hundred

Dollars ($12,500.00) in settlement of the claims raised in this action. Such payment shall be made

and documented as follows:

            A. A check in the amount of two thousand five hundred dollars ($2,500.00), less

               applicable tax withholdings, payable to Helen Perez for claims related to lost wages

               (reported on an IRS Form W-2); and

            B. A check in the amount of ten thousand dollars ($10,000.00) payable to Helen Perez

               for claims related to her compensatory damages (reported on an IRS Form 1099).

       Defendant shall make payment by issuing two checks payable to Helen Perez. Payment

shall be made within ten (10) days after the Court approves this Consent Decree, and Defendant

shall mail the checks to Helen Perez at an address provided by the Commission. Within ten (10)

days after payment has been sent, Defendant shall send to the Commission a copy of the checks

and proof of their delivery to Helen Perez. Neither the Commission nor Defendant make any




                                     2
        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 2 of 10
representation, or assume any responsibility for any tax liability, assessments, interest, penalties

and/or costs that Helen Perez may or may not incur on such payments under local, state and/or

federal law.

       4.      Within ten (10) days of the entry of this Decree by the Court, Defendant shall

eliminate from the employment records of Helen Perez any and all documents, entries, or

references of any kind relating to the facts and circumstances which led to the filing of EEOC

Charge Number 433-2018-02289 and the related events that occurred thereafter. Within ten (10)

days of the entry of this Consent Decree by the Court, Defendant shall confirm that its personnel

records reflect that Helen Perez is eligible for rehire. Within fifteen (15) days of the entry of this

Decree by the Court, Defendant shall report compliance with this provision to the Commission.

       5.      Defendant shall provide Helen Perez with a positive letter of reference using the

form attached hereto as Exhibit A. Within ten (10) days of the entry of this Consent Decree by the

Court, the original, signed letter of reference shall be provided to Helen Perez at an address

provided by the Commission. Helen Perez is free to disseminate the letter to potential employers.

Defendant agrees that if it receives any inquiry about Helen Perez from a potential employer, it

will provide only the information set forth in the letter of reference in response

       6.      Defendant shall provide a notice of this settlement and copy of this Consent Decree

to any potential successor owners/operators of Cottle Strawberry Nursery, Inc.

       7.      Within thirty (30) days of the entry of this Decree by the Court, Defendant shall

adopt, implement, and distribute a formal, written anti-discrimination and religious

accommodation policy, which shall include but not be limited to the following: an explanation of

the requirements of the federal equal employment opportunity laws, including Title VII and its

prohibition against religious discrimination; Defendant’s obligation to provide accommodation for




                                      3
         Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 3 of 10
sincerely held religious beliefs; procedures for employees to request religious accommodation;

procedures for considering employees’ request for religious accommodation; procedures for

reporting discrimination; and a procedure for the thorough and immediate investigation of

employee complaints of discrimination. The policy shall be drafted and made available in both

English and Spanish in all places where it is made available to employees.

          Defendant shall distribute to each current full-time employee a copy of the policy within

the aforementioned 30-day time period. Within forty (40) days of the entry of this Decree,

Defendant shall report compliance to the Commission. During the term of this Decree, Defendant

shall distribute the policy to all new employees and review it with them at the time of hire.

          8.     During the term of this decree, Defendant shall post a copy of the policy described

in paragraph 7, supra, in all of its facilities in a place where it is visible to employees. The policy

will be posted in English and Spanish. If the policy becomes defaced or unreadable, Defendant

will replace it by posting another copy of the policy. Within forty (40) days after the Consent

Decree is entered, Defendant will post the policy and notify the Commission that it has been

posted.

          9.     During the term of this Decree, Defendant shall provide an annual training program

to all of its managers, supervisors and employees. Each training program shall include an

explanation of the requirements of Title VII, and its requirement regarding prohibition against

religious discrimination and retaliation in the workplace. Each training program shall also include

an explanation of Defendant’s policy referenced in paragraph 7, supra, and an explanation of the

rights and responsibilities of employees and managers under the policy.

          The first training program shall be completed within sixty (60) days after entry of the

Decree by the Court. Each subsequent training program shall be conducted at approximately one-




                                        4
           Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 4 of 10
year intervals. At least fifteen (15) days prior to each program, Defendant shall submit to the

Commission an agenda for the training program by electronic mail sent to EEOC-CTDO-decree-

monitoring@eeoc.gov. Defendant should presume that the agenda is approved unless contacted

by the Commission regarding the agenda within five (5) days of submission of the agenda. Within

ten (10) days after completion of each training program, Defendant shall certify to the Commission

the specific training which was undertaken and shall provide the Commission with a roster of all

employees in attendance.

       10.     Beginning within thirty (30) days after the entry of this Decree by the Court, and

continuing throughout the term of this Decree, Defendant shall conspicuously post the attached

Employee Notice, marked Exhibit B, hereby made a part of this Decree, in a place where it is

visible to employees at its facilities.   If the Notice becomes defaced or unreadable, Defendant

shall replace it by posting another copy of the Notice. Within forty (40) days after entry of this

Decree, Defendant shall notify the Commission that the Notice has been posted pursuant to this

provision.

       11.     During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the Court of this Decree. The reports will include the following information:

               A.      the identities of all applicants and employees who have requested
                       accommodation based on religion at any Defendant facilities, including by
                       way of identification each person’s name, address, telephone number, and
                       position;

               B.      for each individual identified in response to 11.A. above, identify the
                       specific accommodation requested, the date of the requested
                       accommodation, Defendant’s response to the request and if Defendant
                       denied the request, include all reasons for the denial;

               C.      for each individual identified in response to 11.A. above, explain whether
                       the individual’s employment status has changed in any respect (for



                                      5
         Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 5 of 10
                      example, including but not limited to, termination, firing, demotion,
                      promotion, to part-time from full-time, or failure to hire if an applicant) after
                      the individual’s request for religious accommodation; and

              D.      for each individual whose employment status has changed as identified in
                      response to 11.C. above, provide a detailed statement explaining why the
                      individual’s employment status has changed.

       Defendant shall provide the social security number of an individual identified in response

to 11.A. within seventy-two (72) hours of a request by the Commission.

       In the event there is no activity to report pursuant to this paragraph, Defendant shall send

the Commission a “negative” report indicating no activity.

       12.    The Commission may review compliance with this Decree. As part of a review for

compliance with the policy posting and notice posting provisions in paragraphs 8 and 10, the

Commission may inspect Defendant’s facilities without notice. In reviewing compliance with any

other provision of this Decree, the Commission may interview employees, and examine and copy

documents at Defendant’s facilities with twenty-four (24) hours notice.

       13.    If anytime during the term of this Decree, the Commission believes that Defendant

is in violation of the Decree, the Commission shall give notice of the alleged violation to

Defendant. Defendant shall have ten (10) days in which to investigate and respond to the

allegations. Thereafter, the parties shall then have a period of ten (10) days or such additional

period as may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

       14.    The term of this Decree shall be for two (2) years from its entry by the Court.

       15.    All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent to Teresa Cottle by electronic mail to: teresa@cottlefarms.com. If at any time during the

term of this Consent Decree Defendant’s designated point of contact changes, Defendant shall




                                     6
        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 6 of 10
notify the Commission and provide contact information for a new designated point of contact

within ten (10) days of the change.

       14.     All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to:                  (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional Attorney, Equal

Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

       15.     Each party shall bear its own costs and attorney’s fees.

       16.     This Court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.



________________________                     _____________________________
Date                                         Judge, U.S. District Court
                                             Eastern District of North Carolina




                                     7
        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 7 of 10
The parties jointly request that the Court approve and enter the Consent Decree:

 EQUAL EMPLOYMENT                                COTTLE STRAWBERRY NURSERY,
 OPPORTUNITY COMMISION,                          INC., Defendant
 Plaintiff
                                                 /s/ Robert O. Crawford, III
 SHARON FAUST GUSTAFSON                          ROBERT O. CRAWFORD, III
 General Counsel                                 LAW OFFICES OF ROBERT O.
                                                 CRAWFORD, III, PLLC
 JAMES L. LEE                                    4242 Six Forks Road, Suite 1550
 Deputy General Counsel                          Raleigh, NC 27609
                                                 Telephone: (984) 220-8280
 GWENDOLYN YOUNG REAMS                           Fax: (800) 878-8638
 Associate General Counsel                       Email: bob@crawfordlaw.biz
                                                 N.C. Bar No. 12373
 /s/ Lynette A. Barnes
 LYNETTE A. BARNES                               Attorney for Defendant
 Regional Attorney
 Charlotte District Office
 129 West Trade Street, Suite 400
 Charlotte, NC 28202
 Telephone: (980) 296-1266
 Email: lynette.barnes@eeoc.gov
 N.C. Bar No. 19732

 /s/ Zoë G. Mahood
 ZOË G. MAHOOD
 Senior Trial Attorney
 Raleigh Area Office
 434 Fayetteville Street, Suite 700
 Raleigh, NC 27601-1701
 Telephone: (919) 856-4080
 Fax: (919) 856-4151
 Email: zoe.mahood@eeoc.gov
 N.C. State Bar No. 21722

 Attorneys for Plaintiff




                                     8
        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 8 of 10
EXHIBIT A
[Defendant’s letterhead]

[Date]


To Whom It May Concern:

Please consider this correspondence as a letter of reference on behalf of our
former employee, Helen Perez.

Ms. Perez was employed as a seasonal employee by Cottle Strawberry Nursery, Inc.
in 2017 and 2018. Her hourly rate was $ 8.25 per hour. During her employment,
Ms. Perez was a conscientious and diligent employee.

We hope that this information about Ms. Perez is helpful to you in considering
her for employment.

Sincerely,



[signature of company official]




                                      9
         Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 9 of 10
                                           EXHIBIT B
                                   EMPLOYEE NOTICE
1.     This Notice is posted pursuant to an agreement between the U.S. Equal Employment Opportunity
       Commission and Cottle Strawberry Nursery, Inc. in a case of discrimination based on religion.

2.     Federal law requires that employers not discriminate against any employee or applicant for
       employment because of the individual’s race, color, religion, sex, national origin, age (40 or older),
       disability, or genetic information. Federal law also prohibits retaliation against employees because
       they have opposed unlawful employment discrimination, or because they gave testimony or
       assistance in or participated in an employment discrimination investigation, proceeding, or hearing,
       or otherwise asserted their rights under the laws enforced by the EEOC.

3.     Cottle Strawberry Nursery, Inc. will comply with such federal law in all respects. Furthermore,
       Cottle Strawberry Nursery, Inc. will not take any actions against employees because they have
       exercised their rights, reported an alleged violation under the law or given testimony, assistance or
       participation in any investigation, proceeding or hearing conducted by the U.S. Equal Employment
       Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of employment
discrimination in the workplace. An employee may contact their local U.S. Equal Employment Opportunity
Commission field office for the purpose of filing a charge of employment discrimination. To locate the
nearest field office, contact:

                              Equal Employment Opportunity Commission
                                         131 M Street, N.E.
                                      Washington, D.C. 20507
                                        TEL: 1-800-669-4000
                                        TTY: 1-800-669-6820

This Notice will remain posted for at least two (2) years by agreement with the U.S. Equal Employment
Opportunity Commission. DO NOT REMOVE THIS NOTICE UNTIL: ____________________, 2022.




                                     10
        Case 7:19-cv-00064-BO Document 19-1 Filed 02/06/20 Page 10 of 10
